EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:

In claim 1, line 8, “the first leg” has been replaced with -- the first hinged leg --
In claim 1, line 12, “the first leg” has been replaced with -- the first hinged leg --
In claim 1, line 17, “the first leg” has been replaced with -- the first hinged leg --
In claim 1, line 22, “the leg” has been replaced with -- the first hinged leg --
In claim 5, line 3, “the second leg” has been replaced with -- the second hinged leg --
In claim 5, line 5, “the second leg” has been replaced with -- the second hinged leg --
In claim 8, line 2, “carrierentirely” has been replaced with -- carrier entirely --
In claim 9, line 3, “the first leg” has been replaced with -- the first hinged leg --
In claim 9, line 4, “the first leg” has been replaced with -- the first hinged leg --

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	2/22/21